United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-1063
                      ___________________________

                      Stephen Bloomer; Karla Harksen

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.

    Joe Caffrey, Scott County Deputy Sheriff; Scott County Iowa; Unknown
                                 Defendants

                    lllllllllllllllllllll Defendants - Appellees

                             Henry W. Latham, II

                           lllllllllllllllllllll Defendant
                                   ____________

                  Appeal from United States District Court
                for the Southern District of Iowa - Davenport
                               ____________

                          Submitted: August 17, 2016
                            Filed: August 22, 2016
                                [Unpublished]
                                ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       Stephen Bloomer and his mother, Karla Harksen, appeal the district court’s1
adverse grant of summary judgment in their 42 U.S.C. § 1983 action. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       This court reviewed the record de novo and carefully considered the arguments
for reversal. Summary judgment was proper. See Torgerson v. City of Rochester, 643
F.3d 1031, 1042 (8th Cir. 2011) (en banc) (de novo standard of review; summary
judgment is appropriate if record, viewing facts and inferences in light most favorable
to nonmoving party, shows there is no genuine issue as to any material fact and
moving party is entitled to judgment as matter of law).

      The judgment is affirmed. See 8th Cir. R. 47B.
                      ______________________________




      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-